Title: From Thomas Jefferson to Thomas Pinckney, 12 July 1792
From: Jefferson, Thomas
To: Pinckney, Thomas



Dear Sir
Philadelphia July 12. 1792.

The President set out yesterday for Virginia, and I shall follow him tomorrow, and shall not return here till the last of September, consequently shall not again write to you before that date. Nothing interesting has occurred since your departure, except some attempts on the part of the state of Vermont to extend their jurisdiction a little closer to the British forts than has hitherto been done. We have received a complaint from Mr. Hammond on the subject and shall endeavor to keep matters quiet till we see whether there is any hope of their doing us justice voluntarily.—I think we shall have no campaign against the Indians this year. There is some ground of expectations that they will accept of peace, as we ask nothing in return for it. The public papers will be sent you from my office regularly during my absence. I leave this with Mr. Taylor, not knowing how or when it will be sent. I am with great & sincere esteem Dear Sir Your most obedt. & most humble servt

Th: Jefferson

